Case 1:19-cr-O0086-SPW Document 29 Filed 05/14/20 Page 1 of 1

 

FILED

14 2020
IN THE UNITED STATES DISTRICT COURT MAY T 4 200

FOR THE DISTRICT OF MONTANA Clerk, U S District Court

BILLINGS DIVISION Billings
UNITED STATES OF AMERICA,
CR 19-86-BLG-SPW

Plaintiff,
YS: ORDER
MARK LUCIANO,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the sentencing hearing currently scheduled
for Wednesday, June 17, 2020 at 9:30 a.m., is VACATED and reset to commence
on Thursday, June 18, 2020 at 9:30 a.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this _/2 day of May, 2020.

ates e COAL

SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
